    20-22393-rdd           Doc 6     Filed 03/16/20 Entered 03/16/20 15:20:19                    Main Document
                                                  Pg 1 of 15



Dennis F. Dunne
Abhilash M. Raval
Tyson Lomazow
MILBANK LLP
55 Hudson Yards
New York, NY 10001
(212) 530-5000

Proposed Counsel to Debtors and Debtors in Possession

THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             )   Case No. 20-_______ (RDD)
    et al.                                                          )
                                                                    )   Joint Administration Requested
                               Debtors. 1                           )
                                                                    )

                         DEBTORS’ MOTION FOR ENTRY OF
              AN ORDER (I) AUTHORIZING DEBTORS TO (A) FILE A
               CONSOLIDATED LIST OF CREDITORS AND (B) FILE A
           CONSOLIDATED LIST OF DEBTORS’ 30 LARGEST UNSECURED
            CLAIMS, (II) AUTHORIZING DEBTORS TO REDACT CERTAIN
     PERSONAL IDENTIFICATION INFORMATION FOR INDIVIDUAL CREDITORS
       AND INTEREST HOLDERS, AND (III) APPROVING FORM AND MANNER
      OF NOTIFYING CREDITORS OF COMMENCEMENT OF CHAPTER 11 CASES

                     Internap Technology Solutions Inc. and certain of its affiliates, as debtors and

debtors in possession (collectively, “INAP” or the “Debtors”) in the above-captioned chapter 11

cases (the “Chapter 11 Cases”), respectfully represent as follows in support of this motion (the

“Motion”):




1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation
             (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting
             Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service address for purposes
             of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.



4836-8051-4485v1044934.00001
 20-22393-rdd       Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19              Main Document
                                          Pg 2 of 15



                                         Relief Requested

               1.      By this Motion, pursuant to sections 105(a), 342(a), and 521 of the

Bankruptcy Code, Bankruptcy Rules 1007(a)(1) and (d) and 2002(a)(1) and (f), and

Rules 1007-1(a) and 5075-1 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Bankruptcy Rules”), the Debtors seek entry of an order (a) authorizing them to (i) file

a consolidated list of creditors in lieu of submitting separate mailing matrices for each Debtor (the

“Creditor Matrix”) and (ii) file a consolidated list of the Debtors’ thirty (30) largest unsecured

claims; (b) authorizing the Debtors to redact certain personal identification information for

individual creditors and interest holders; and (c) approving the form and manner of notifying

creditors of commencement of these Chapter 11 Cases.

               2.      A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                                            Jurisdiction

               3.      The    Court   has    jurisdiction   to   consider   this   matter   pursuant

to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the Southern District of New York, dated February 1, 2012. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

                                            Background

               4.      On March 16, 2020 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the

“Bankruptcy Code”).

               5.      The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                             2
 20-22393-rdd       Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19            Main Document
                                          Pg 3 of 15



The Debtors have requested the joint administration of these Chapter 11 Cases for procedural

purposes. No trustee, examiner or statutory committee of unsecured creditors has been appointed

in these Chapter 11 Cases.

               6.      The Debtors are a global provider of premium data center infrastructure,

cloud solutions, and high-performance network services across 21 major markets around the

world. The Debtors’ core business segments include providing “colocation” solutions (i.e., the

leasing of managed data center space for use by clients within facilities that are leveraged to

support multiple clients simultaneously) and providing hosting and IT infrastructure services

utilizing cloud computing solutions. The Debtors and their non-Debtor affiliates own and/or

operate approximately 99 data centers and other Points of Presence (“POPs”), or communications

network demarcation/interface points, worldwide. The Debtors and their non-Debtor affiliates

employ approximately 540 employees and have their corporate headquarters in Reston, Virginia.

               7.      On March 13, 2020, the Debtors executed a restructuring support agreement

(the “RSA”) with the Consenting Lenders. Pursuant to the RSA, the Consenting Lenders agreed

to vote in favor of and support confirmation of the Joint Prepackaged Chapter 11 Plan of

Reorganization of Internap Corporation and its Affiliated Debtors and Debtors in Possession (the

“Plan”).

               8.      Additional information in support of this Motion and regarding the Debtors’

businesses, assets, capital structure, and the circumstances leading to the filing of these Chapter

11 Cases is set forth in the Declaration of Michael T. Sicoli in Support of Chapter 11 Petitions and




                                             3
    20-22393-rdd       Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19                    Main Document
                                             Pg 4 of 15



First Day Motions (the “First Day Declaration”) 2, which is being filed contemporaneously

herewith and is incorporated by reference herein.

                                               Basis for Relief

A.       Consolidated List of Creditors

                 9.       Section 521(a) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1), and

Local Bankruptcy Rule 1007-1(a) require a debtor in a voluntary chapter 11 case to file a list

containing the name and complete address of each creditor. In addition, Bankruptcy Rule 1007(d)

requires a debtor to file a list containing the names, addresses, and claims of the creditors holding

the twenty (20) largest unsecured claims against the debtor. Bankruptcy Rule 2002(a)(1) provides

that the clerk (or other person directed by the bankruptcy court) must provide the debtor, the United

States Trustee, all creditors, and any indenture trustee at least 21 days’ notice by mail of the

meeting of creditors under section 341 of the Bankruptcy Code. Bankruptcy Rule 2002(f)(1) also

provides that notice of “the order for relief” shall be sent by mail to all creditors.

                 10.      There are seven entities that are Debtors in these Chapter 11 Cases. As of

the Commencement Date, the Debtors estimate that they have over $400 million in liabilities and

thousands of potential creditors and parties in interest (on a consolidated basis) in these Chapter

11 Cases. As such, requiring the Debtors to prepare individual matrices for each Debtor would be

an exceptionally burdensome task and would greatly increase the risk and recurrence of error of

information already on computer systems maintained by the Debtors or their agents.

                 11.      The Debtors submit that permitting them to maintain one single

consolidated list of creditors in lieu of filing a separate creditor matrix for each Debtor entity is

warranted under the circumstances of these Chapter 11 Cases. Specifically, maintaining a single


2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
         the First Day Declaration or the Plan, as applicable.


                                                    4
    20-22393-rdd       Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19                  Main Document
                                             Pg 5 of 15



consolidated list of creditors will benefit the Debtors and their estates by allowing the Debtors to

more efficiently provide required notices to parties in interest and reduce the potential for duplicate

mailings. Many of the Debtors’ creditors overlap and thus, to the extent that the Debtors are

required to maintain separate mailing matrices, a substantial number of parties likely would receive

multiple copies of the same notice. As such, the Debtors submit that the proposed maintenance of

an electronic list of creditors under the auspices of Prime Clerk LLC (“Prime Clerk”) as the

Debtors’ proposed claims and noticing agent (“Claims and Noticing Agent”), rather than preparing

and filing separate creditor matrices for each Debtor, will not only maximize efficiency and

accuracy, but also reduce costs, and is consistent with the applicable Local Bankruptcy Rules.

                 12.     Concurrently with the filing of this Motion, and in accordance with Local

Bankruptcy Rule 5075-1, the Debtors are seeking to retain Prime Clerk as Claims and Noticing

Agent in these Chapter 11 Cases. 3 If this application is granted, Prime Clerk will, among other

things, assist with the consolidation of the Debtors’ computer records into a creditor database and

complete the mailing of notices to the parties in such database. The Debtors, working with Prime

Clerk as Claims and Noticing Agent, have already prepared a single, consolidated list of the

Debtors’ creditors in electronic format. To ensure that no parties in interest are prejudiced, the

Debtors and Prime Clerk will make the consolidated list of creditors available in readable

electronic format to any party in interest who so requests (or in non-electronic format at such

requesting party’s sole cost and expense).             The Debtors submit that the preparation and

maintenance of a single consolidated creditor list is warranted under the facts and circumstances

of these Chapter 11 Cases.




3
         See Debtors’ Application for Entry of Order Authorizing Employment and Retention of Prime Clerk LLC as
         Administrative Advisor Nunc Pro Tunc to the Petition Date, filed contemporaneously herewith.


                                                  5
 20-22393-rdd        Doc 6   Filed 03/16/20 Entered 03/16/20 15:20:19              Main Document
                                          Pg 6 of 15



               13.     Courts in this jurisdiction have approved relief similar to the relief requested

in this Motion with respect to preparation of a consolidated, electronic list of a debtor’s creditors.

See, e.g., In re Windstream Holdings, Inc., Case No. 19-22312 (RDD) (Bankr. S.D.N.Y. Mar. 5,

2019) [Docket No. 90]; In re Ditech Holding Corp., Case No. 19-10412 (JLG) (Bankr. S.D.N.Y.

Feb. 15, 2019) [Docket No. 71]; In re Aegean Marine Petrol. Network Inc., Case No. 18-13374

(MEW) (Bankr. S.D.N.Y. Dec. 6, 2018) [Docket No. 152]; In re Relativity Media, LLC, Case No.

18-11358 (MEW) (Bankr. S.D.N.Y. May 10, 2018) [Docket No. 39]; In re Tops Holding II Corp.,

Case No. 18-22279 (RDD) (Bankr. S.D.N.Y. Feb. 26, 2018) [Docket No. 71]; In re Cenveo, Inc.,

Case No. 18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 6, 2018) [Docket No. 47]; In re BCBG Max

Azaria Glob. Holdings, LLC, Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 3, 2017) [Docket

No. 75].

B.     Redaction of Certain Personal Identification Information for Individual Creditors
       and Interest Holders

               14.     Section 107(c)(1)(A) of the Bankruptcy Code provides that the Court, “for

cause, may protect an individual, with respect to the following types of information to the extent

the court finds that disclosure of such information would create undue risk of identity theft . . .

[a]ny means of identification . . . contained in a paper filed, or to be filed in a case under” the

Bankruptcy Code. See 11 U.S.C. § 107(c)(1)(A). The Debtors respectfully submit that cause

exists to authorize the Debtors to redact address information of individual creditors and interest

holders—many of whom are the Debtors’ employees—because such information is sensitive and

could be used to perpetrate identity theft. It is also unnecessary to disclose. The Debtors propose

to provide, under seal, an un-redacted version of the creditor list to the Court, the United States

Trustee, and counsel to any official committee of unsecured creditors appointed in these Chapter

11 Cases, if requested.


                                              6
 20-22393-rdd        Doc 6   Filed 03/16/20 Entered 03/16/20 15:20:19             Main Document
                                          Pg 7 of 15



C.     Proposed Procedures for Service of Notice of Commencement

               15.     Bankruptcy Rule 2002(a) provides, in pertinent part, that the “clerk, or some

other person as the court may direct, shall give the debtor, the trustee, all creditors and indenture

trustees at least 21 days’ notice by mail of . . . the meeting of creditors under § 341 or § 1104(b)

of the Code.” Fed. R. Bankr. P. 2002(a). Bankruptcy Rule 2002(f) further provides that notice of

the order for relief shall be provided to all creditors by mail. In light of the requirement to notify

creditors of the commencement of these Chapter 11 Cases and the meeting of creditors, the Debtors

seek authority to have Prime Clerk undertake the mailing of the notice of commencement to

creditors, substantially in the form annexed hereto as Exhibit 1 to the Proposed Order (the “Notice

of Commencement”).

               16.     In addition to mailing the Notice of Commencement to the Debtors’

creditors, the Debtors propose to publish, as soon as practicable, the Notice of Commencement (a)

in two national publications and (b) on the website to be established by Prime Clerk. Publication

of the Notice of Commencement is the most practical method by which to notify those creditors

and equity holders who do not receive the Notice of Commencement by mail and other parties in

interest of the commencement of these Chapter 11 Cases. Notice by publication also will ensure

an efficient use of estate resources.

               17.     In addition, the Court has the authority, pursuant to its equitable powers

under section 105(a) of the Bankruptcy Code, to authorize the relief requested herein, because such

relief is necessary for the Debtors to carry out their fiduciary duties under section 1107(a) of the

Bankruptcy Code. Section 105(a) of the Bankruptcy Code empowers bankruptcy courts to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). Section 1107(a) of the Bankruptcy Code “contains an implied duty of

the debtor-in-possession” to act as a fiduciary to “protect and preserve the estate, including an

                                              7
 20-22393-rdd        Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19             Main Document
                                           Pg 8 of 15



operating business’ going-concern value,” on behalf of the debtor’s creditors and other parties in

interest. See Unofficial Comm. of Equity Holders v. McManigle (In re Penick Pharm., Inc.), 227

B.R. 229, 232–33 (Bankr. S.D.N.Y. 1998) (“[U]pon filing its petition, the Debtor became debtor

in possession and, through its management . . . was burdened with the duties and responsibilities

of a bankruptcy trustee.”).

                                          Motion Practice

               18.     This Motion includes citations to the applicable rules and statutory

authorities upon which the relief requested herein is predicated and a discussion of their application

to this Motion. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                               Notice

               19.     The Debtors will provide notice of this Motion to the following parties: (a)

the Office of the United States Trustee for the Southern District of New York, Attn: Susan Arbeit,

Esq. and Richard Morrissey, Esq.; (b) the holders of the thirty (30) largest unsecured claims against

the Debtors (on a consolidated basis); (c) counsel to Jefferies Finance, LLC, as administrative

agent and collateral agent under the Existing Credit Agreement, Jones Day, 250 Vesey Street, New

York, NY 10281 Attn: Brett Barragate, Esq.; (d) counsel to the Ad Hoc Group, Gibson, Dunn &

Crutcher LLP, 200 Park Avenue, New York, NY 10166 Attn: Scott J. Greenberg, Esq., and

Matthew K. Kelsey, Esq., and Steven A. Domanowski, Esq.; (e) the United States Attorney’s

Office for the Southern District of New York; (f) the state attorney general’s office for all states in

which the Debtors conduct business; (g) the Internal Revenue Service; (h) the Securities and

Exchange Commission; (i) the Federal Communications Commission; and (j) any party that

requests service pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no

further notice is required.



                                              8
 20-22393-rdd         Doc 6   Filed 03/16/20 Entered 03/16/20 15:20:19          Main Document
                                           Pg 9 of 15



                                        No Previous Request

               20.      No prior request for the relief sought in this Motion has been made to this

or any other court.

                              [Remainder of page intentionally left blank]




                                               9
20-22393-rdd       Doc 6   Filed 03/16/20 Entered 03/16/20 15:20:19           Main Document
                                        Pg 10 of 15



              WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.


 Dated: March 16, 2020
 New York, New York                              /s/ Dennis F. Dunne
                                                 Dennis F. Dunne
                                                 Abhilash M. Raval
                                                 Tyson Lomazow
                                                 MILBANK LLP
                                                 55 Hudson Yards
                                                 New York, NY 10001
                                                 Telephone:     (212) 530-5000
                                                 Facsimile:     (212) 530-5219
                                                 Email:         ddunne@milbank.com
                                                                araval@milbank.com
                                                                tlomazow@milbank.com

                                                 Proposed Counsel for Debtors and Debtors in
                                                 Possession




                                           10
20-22393-rdd   Doc 6   Filed 03/16/20 Entered 03/16/20 15:20:19   Main Document
                                    Pg 11 of 15



                                   Exhibit A

                                Proposed Order
    20-22393-rdd          Doc 6      Filed 03/16/20 Entered 03/16/20 15:20:19                     Main Document
                                                  Pg 12 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             )   Case No. 20-_______ (RDD)
    et al.                                                          )
                                                                    )   Joint Administration Requested
                                          1
                               Debtors.                             )
                                                                    )

                       ORDER (I) AUTHORIZING DEBTORS TO
                (A) FILE A CONSOLIDATED LIST OF CREDITORS AND
            (B) FILE A CONSOLIDATED LIST OF DEBTORS’ 30 LARGEST
      UNSECURED CLAIMS, (II) AUTHORIZING DEBTORS TO REDACT CERTAIN
     PERSONAL IDENTIFICATION INFORMATION FOR INDIVIDUAL CREDITORS
    AND INTEREST HOLDERS, AND (III) APPROVING THE FORM AND MANNER OF
    NOTIFYING CREDITORS OF COMMENCEMENT OF THESE CHAPTER 11 CASES

                     Upon the motion (the “Motion”) 2 of Internal Technology Solutions Inc. certain of

its affiliates and its debtor subsidiaries, as debtors and debtors in possession in the above-captioned

Chapter 11 Cases (collectively, the “Debtors”), pursuant to sections 105(a), 342(a), and 521 of title

11 of the United States Code (the “Bankruptcy Code”), Rules 1007(a)(1) and (d) and 2002(a)(1)

and (f) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 1007-

1(a) and 5075-1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Bankruptcy Rules”) for entry of an order (the “Order”) (i) authorizing, but not directing, the

Debtors to (a) file a consolidated list of creditors in lieu of submitting separate mailing matrices

for each Debtor (the “Creditor Matrix”) and (b) file a consolidated list of the Debtors’ thirty (30)



1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation
             (5721); Ubersmith, Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting
             Intellect, LLC (8435); and DataGram, LLC (3170). The location of the Debtors’ service address for purposes
             of these Chapter 11 Cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
2
             Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
             terms in the Motion.
 20-22393-rdd       Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19              Main Document
                                          Pg 13 of 15



largest unsecured claims; (ii) authorizing the Debtors to redact certain personal identification

information for individual creditors and interest holders, and (iii) approving the form and manner

of notifying creditors of commencement of the Debtors’ Chapter 11 Cases, all as more fully set

forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided to the Notice Parties, and such notice having been adequate and appropriate

under the circumstances, and it appearing that no other or further notice need be provided; and the

Court having reviewed the Motion; and the Court having held a hearing to consider the relief

requested in the Motion (the “Hearing”); and upon the First Day Declaration, filed

contemporaneously with the Motion, and the record of the Hearing; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and it appearing that the relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates as contemplated by Bankruptcy

Rule 6003, and is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted to the extent set forth herein.

               2.      In lieu of submitting a separate mailing matrix for each Debtor, the Debtors

shall make available a single, consolidated Creditor Matrix of all the Debtors’ creditors in




                                              2
 20-22393-rdd       Doc 6      Filed 03/16/20 Entered 03/16/20 15:20:19               Main Document
                                            Pg 14 of 15



electronic form to any entity who so requests and in non-electronic form at such requesting entity’s

sole cost and expense.

               3.        The Debtors are authorized to file a consolidated list of the thirty (30) largest

unsecured claims in these Chapter 11 Cases.

               4.        The Debtors are authorized to redact address information of individual

creditors and interest holders listed on the Creditor Matrix; provided, however, that the Debtors

shall provide an un-redacted version of the Creditor Matrix to the Court, the U.S. Trustee, and

counsel to any official committee of unsecured creditors appointed in these Chapter 11 Cases, if

requested.

               5.        The Notice of Commencement of these Chapter 11 Cases, substantially in

the form attached to this Order as Exhibit 1, is hereby approved, and Prime Clerk, as the Debtors’

proposed Claims and Noticing Agent, shall promptly provide such notice in addition to all other

mailings directed by the Court, the U.S. Trustee, or as required by section 342(a) of the Bankruptcy

Code and Bankruptcy Rules 2002(a) and (f).

               6.        The Debtors shall publish, as soon as practicable, the Notice of

Commencement (a) in two national publications and (b) on the website to be established by Prime

Clerk.

               7.        The Debtors are authorized to take all reasonable action necessary to

effectuate the relief granted in this Order.

               8.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.




                                                3
20-22393-rdd    Doc 6    Filed 03/16/20 Entered 03/16/20 15:20:19   Main Document
                                      Pg 15 of 15



Dated: March [__], 2020
       White Plains, New York


                                       UNITED STATES BANKRUPTCY JUDGE




                                      4
